FILED: May 17, 2019

                                 UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                              ___________________

                                   No. 18-1677
                            (1:17-cv-00364-LMB-JFA)
                              ___________________

SHARYL THOMPSON ATTKISSON; JAMES HOWARD ATTKISSON;
SARAH JUDITH STARR ATTKISSON

             Plaintiffs - Appellants

v.

ERIC HIMPTON HOLDER, JR., Individually; PATRICK R. DONAHOE,
Individually; UNKNOWN NAMED AGENTS OF THE DEPARTMENT OF
JUSTICE, In their individual capacities; UNKNOWN NAMED AGENTS OF
THE UNITED STATES POSTAL SERVICE, In their individual capacities;
UNKNOWN NAMED AGENTS OF THE UNITED STATES, In their individual
capacities; VERIZON VIRGINIA LLC; FEDERAL BUREAU OF
INVESTIGATION; MCI COMMUNICATIONS SERVICES, INC., d/b/a Verizon
Business Services; CELLCO PARTNERSHIP, d/b/a Verizon Wireless

             Defendants - Appellees

                              ___________________

                                   ORDER
                              ___________________

      The court grants the appellants’ petition for panel rehearing for the limited

purpose of amending footnote 8 of the majority opinion to read as follows:

      In their appellate brief, the plaintiffs suggested — apparently for the
      first time — that Holder and Donahoe “might” have directly
      intercepted, used, or disclosed the plaintiffs’ electronic
      communications. See Br. of Appellants 33 n.6. The Consolidated
      Complaint, however, fails to support that idle speculation or reflect
      such a claim. And in their petition for rehearing of May 6, 2019, the
      plaintiffs have suggested — again for the first time — that qualified
      immunity does not attach if the unlawfulness of an alleged act is clear
      and the availability of a remedy is the only dispute. See Pet. for Reh’g
      10-11. Although Holder and Donahoe squarely raised — in the district
      court and again in this Court — the qualified immunity defense we have
      adopted, the plaintiffs opted not to heretofore present their
      counterargument. They have thus forfeited any such contention.

      No member of the court requested a poll on the petition for rehearing en

banc. As such, the court denies the petition for rehearing en banc.

      Entered at the direction of Judge King with the concurrence of Judge Motz

and Judge Wynn.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk